Title: To Thomas Jefferson from Arthur S. Brockenbrough, 10 January 1824
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


                        Dear Sir
                        
                            University of Va
                            Jany 10h 1824
                    Mr Antrim and myself have tried for a long time to get on the price of Plastering in 1820 in Philadelphia which governed the price of it here—Agreeable to our contracter Mr Antrim has at length concluded to go on to Philadelphia himself to obtain the prices I must beg leave to submit to your consideration whether the interest of the institution might not be promoted if I was also to go on—I am under the impression myself that it would be, because Mr Antrim being on the spot (altho’ not intending) might have some influence over the person whom we have selected to furnish us with the prices, and a little variation per yard would make a considerable sum in this large job perhaps more than $100000 at this time I have not a great deal before me three weeks might be profitably devoted to that business—I am by no means desirous of going but for the interest of the institution—would undertake it—I have no acquaintance in Philadelphia whom I could call on to act as the agent of the University in this business—If you think it best for me to go I should be glad to see you at the University before hand in order that  such improvements as you wish made may be going on—I am Dr Sir yourobt sevt
                        A. S. Brockenbrough P.